DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-11 and 16, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of:  providing a beam hardening map as an input for beam hardening correction in X-ray Dark-Field imaging using acquired X-ray imaging data, wherein the beam hardening map is based on the obtained information and including all imitations recited in independent claim 1.
As per claim 12, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: providing a beam hardening map as an input for the beam hardening correction in X-ray Dark-Field imaging using acquired X-ray imaging data, wherein the beam hardening map is based on the obtained information; calculating an X-ray Dark-Field image from the acquired X-ray imaging data; and correcting the calculated Dark-Field image as to the a material using the beam hardening map and correcting the calculated Dark-Field image as to a second material using attenuation information of the acquired X-ray imaging data and including all imitations recited in independent claim 12.
As per claim 13, the examiner found no reference in the prior art that disclosed or rendered obvious a device comprising: at least one processor configured to obtain information as to a contribution of a first material to X-ray imaging data, and to provide a beam hardening map as an input for beam hardening correction in X-ray Dark-Field imaging using the acquired X-ray imaging data, wherein the beam hardening map is based on the obtained information and including all imitations recited in independent claim 13.
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method comprising the step(s) of: providing a beam hardening map as an input for beam hardening correction in X-ray Dark-Field imaging using acquired X-ray imaging data, wherein the beam hardening map is based on the obtained information and including all imitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884